Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chambon (US 4445785).
With regard to claim 1 Chambon discloses an electronic timepiece comprising:
an operator including a crown or a button (42 figure 1a);
a hand to indicate time (abstract);
a driver to drive the hand (abstract; column 1 lines 27-30); and
a controller configured to control the driver to rapidly drive the hand at a first speed when a reference position setting mode for setting the hand to a reference position is set and a rapid drive command is asserted by the operator (abstract, column 2 lines 29-40), and continuously rapidly drive the hand until a specific operation is executed with the operator (abstract), and
when a time zone selection mode for selecting a time zone of a time the hand is to display executes (abstract; figure 1b), and an operation selecting the time zone is executed by the operator, control the driver to rapidly drive the hand at a second speed that is faster than the first speed, and stop the hand at a position indicating a time based on the selected time zone (abstract figures 1b, 4).

With regard to claim 2 Chambon discloses an electronic timepiece comprising:
an operator including a crown or a button (42);
a hand to indicate time (abstract);
a driver to drive the hand (abstract; column 1 lines 27-30); and
a controller configured to control the driver in a first mode in which, when a command for rapid driving is asserted by the operator (abstract, column 2 lines 29-40), the driver rapidly drives the hand at a first speed and continues driving rapidly until a specific operation is executed by the operator (abstract), and
a second mode in which the driver rapidly drives the hand at a second speed that is faster than the first speed, and stops the hand when the hand moves to a specific position (abstract; column 3 lines 15-18, lines 41-59).

With regard to claim 3 Chambon discloses the electronic timepiece described in claim 2, wherein:
the controller has a reference position setter configured to execute a reference position setting mode to set the hand to the reference position (abstract – “the second hand will be in its initial position”), and
when the reference position setting mode executes, the controller controls the driver in the first mode (abstract).

With regard to claim 4 Chambon discloses the electronic timepiece described in claim 2, wherein:
the controller has a time zone selector configured to execute a time zone selection mode to select a time zone of a time the hand indicates (abstract), and
when the time zone selection mode executes, the controller controls the driver in the second mode (abstract), and stops the hand at a position indicating a time based on the selected time zone (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambon (US 4445785) in view of Scott (US 20100091615)
With regard to claim 5 (depends from claim 2) Chambon does not disclose the claimed:
a receiver configured to receive a signal containing time information;
the controller including a reception time adjuster to execute a reception mode of receiving the signal by the receiver and adjusting a time the hand indicates; and
when the reception mode executes, the controller controls the driver in the second mode, and stops the hand at a position indicating a time based on the received time information.
Scott teaches a receiver 37 figure 2; receiving change in time zone in a signal including time information - paragraphs 77, 96.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chambon’s system with a receiver to adjust the time information based on the received information including time zone location, as taught by Scott, such that the system includes a receiver configured to receive a signal containing time information; the controller including a reception time adjuster to execute a reception mode of receiving the signal by the receiver and adjusting a time the hand indicates; and when the reception mode executes, the controller controls the driver in the second mode, and stops the hand at a position indicating a time based on the received time information. The reason for doing so would have been to update in the information according to a received signal as taught by Scott while performing the time display and correction as taught by Chambon.

With regard to claim 6 (depends from claim 2) Chambon does not disclose the claimed:
a time display including a first time display with a first hand, and a second time display with a second hand;
the driver including a first driver to drive the first hand, and a second driver to drive the second hand;
the controller including a display controller configured to execute a time zone switching process that interchanges the times displayed by the first time display and the second time display; and when the time zone switching process executes, the controller controls the first driver and the second driver in the second mode.
Scott teaches a first and second time display displayed in analog format including hands – figures 6a-6d. The displays are swapped according to a time zone operation – claims 1-7. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chambon’s system with a time display including a first time display with a first hand, and a second time display with a second hand;
the driver including a first driver to drive the first hand, and a second driver to drive the second hand;
the controller including a display controller configured to execute a time zone switching process that interchanges the times displayed by the first time display and the second time display; and when the time zone switching process executes, the controller controls the first driver and the second driver in the second mode, as taught by Scott. The reason for doing so would have been to prioritize which display is primarily visible for a desired time zone and to continue displaying relevant information as taught by Scott.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-12-22
/SEAN KAYES/Primary Examiner, Art Unit 2844